DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 6/30/22 is acknowledged. Claim 19 is withdrawn. 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities: 
claim 4, line 2 recites “the pocket” and should be revised to recite “the front pocket” for consistency with the previous recitation of “the front pocket” of claim 1,  
claim 9, lines 1-2 recite “protects” and this should be revised to recite the intended function of the side portion and bottom portion as “configured to protect”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: par.[0001] insert “now U.S. Patent No. 10,591,256” in place of “XX,XXX,XXX”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 17 and 18 depend from claim 13 and lack antecedent basis for “the soft armor liner”. It appears claims 17 and 18 are intended to depend from claim 16 and will be interpreted accordingly. Please amended to provide proper antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 7-15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Leach (U.S. 3,891,996). Leach discloses the invention as claimed. For claims 1 and 3, Leach teaches a ballistic vest system comprising: a ballistic vest plate carrier defining a front pocket 10 and including a ballistic soft armor component (layer of ballistic nylon fiber forming carrier) defining a soft armor body; a ballistic plate 62 (formed by multiple aramid layers) defining a plate body forming a peripheral edge configured to be disposed within the front pocket 10 of the ballistic vest plate carrier; and a ballistic ridge component engaged to the ballistic plate and configured to substantially cover and protect the peripheral edge of the ballistic plate (Fig.6, col.5 lines 13-20 discuss the outer layer of 62 has edge portions folded around and encompassing the layers of fabric and extending over back layer 64, engaged to the plate by sewing). The ballistic vest plate carrier is made from an aramid fiber material (col.3, lines 50-52) and the ballistic ridge component is made from an aramid fiber material in that the edge portions of the layers, including aramid layers, are folded around the perimeter of the ballistic plate 62. For claim 7, the ballistic ridge component defines a side portion and a bottom portion that collectively form an open-ended slot (see Figure 6 showing an open end considered equivalent to an open-ended slot). For claim 8, the side portion is in substantially perpendicular relation relative to the bottom portion as in Fig.6. For claim 9, the side portion protects one aspect of the ballistic plate and the bottom portion protects another aspect of the ballistic plate. For claim 10, Leach’s ballistic ridge component is considered as configured to prevent side spall and decrease back face deformation caused by a ballistic impact against the peripheral area of the ballistic plate in that the component is formed from ballistic material and surrounds the plate perimeter. For claim 11, the front pocket 10 of the ballistic vest plate carrier defines an opening in communication with a ballistic flap 28 that is configured to close off communication with the front pocket when the ballistic flap is in the closed position and open communication with the front pocket when the ballistic flap in in the open position. Hook and loop portions 34,36 retain the flap in the closed position and may be separated to open the pocket opening.  For claim 12, the ballistic flap 28 is made from a soft armor material as col.3, lines 47-50 disclose the pocket constructed of ballistic material and the flap is also considered as made from ballistic material. For claim 13, Leach teaches a method for manufacturing a ballistic vest system comprising forming a ballistic ridge component (discussed above as formed by the folded edges of the ballistic aramid layers); forming a ballistic plate 62 defining a peripheral edge engaging the ballistic plate to the ballistic ridge component such that the ballistic ridge component substantially covers the peripheral area of the ballistic plate (edges are folded and stitched to the plate); forming a ballistic vest plate carrier defining a front pocket 10 configured to receive the ballistic ridge component and ballistic plate therein; and disposing the ballistic ridge component and ballistic plate within the front pocket of the ballistic vest plate carrier (col.4, lines 38-43). The ballistic ridge component defines a side portion and a bottom portion that collectively form an open slot. The ballistic ridge component is made from an aramid fiber material in that the aramid layers of the plate are folded to surround the plate body. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leach ‘996. Leach discloses the invention substantially as claimed including the ballistic vest plate carrier defining pockets 10,12 formed from ballistic material, but doesn’t teach the ballistic material is an aramid fiber material. Leach’s specification discloses aramid fibers as a known type of ballistic material such that one of ordinary skill could have used any type of commercially available ballistic material such as aramid fiber material to further contribute to the ballistic properties of the vest.
Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of D’Alessandro (U.S. 20011/0145980). Leach discloses the invention substantially as claimed but doesn’t teach attaching a soft armor liner such that the liner extends along the front pocket of the ballistic vest plate carrier such that the soft armor liner is substantially aligned with the ballistic plate when the ballistic plate is disposed within the front pocket, the soft armor liner is attached to a peripheral edge of the front pocket, and the soft armor liner completely lines and substantially covers the front pocket of the ballistic vest plate carrier. D’Alessandro teaches an upper body garment (shirt) with a pocket 110 (Figure 1B) having a soft armor liner 120 attached to and extending along the pocket of the garment. The soft armor liner 120 completely lines and therefore substantially covers the interior of the front pocket (par.24) and comprises a higher frictional resistance than the fabric of the pocket to retain an object in a desired position within the pocket’s interior space.  The soft armor liner 120 is sewn to the pocket material such that it would have been obvious to attach the liner to a peripheral edge of the front pocket so that seams are not visible. Modifying Leach’s pocket in the manner disclosed by D’Alessandro would result in the soft armor liner substantially covering the peripheral edge of the ballistic plate inserted within the front pocket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leach to provide the soft armor liner as in claims 4-6 and 16-18, as D’Alessandro teaches the soft armor liner provides a frictional resistance to any object held by the pocket and is expected to prevent shifting of the plate within the pocket upon impact.  
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732